902 F.2d 1568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JoAnn DRENNAN;  Rosemary Tate;  James E. Lay;  WilliamPatterson;  Lonnie Turner;  Charles Green;Rondell Gilbert;  William Kirby;  DanielAyres, Plaintiffs-Appellees,v.GENERAL MOTORS CORPORATION, Defendant-Appellant.
No. 90-3280.
United States Court of Appeals, Sixth Circuit.
May 15, 1990.

Before WELLFORD, RALPH B. GUY, Jr. and BOGGS, Circuit Judges.

ORDER

1
The defendant, General Motors Corporation, appeals the "Judgment", "Order", and "Findings of Fact, Opinion and Conclusions of Law" all entered on February 22, 1990, in this class action under the Employee Retirement Income Security Act.  The plaintiffs now move to dismiss the appeal on grounds that the district court has not yet issued a final judgment.  The defendant responds in opposition.  The plaintiffs reply in support of the motion.


2
A judgment is final if it leaves nothing remaining for the district court to do except execute the judgment.   Catlin v. United States, 324 U.S. 229, 233 (1945).  Where assessment of damages remains to be resolved, the judgment is not final within the meaning of 28 U.S.C. Sec. 1291.   Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 744 (1976).  Upon review and consideration, we conclude that the district court has not yet entered a final judgment in this case since the damages have not yet been quantified.


3
It is therefore ORDERED that the motion to dismiss is granted.